—Judgment, Court of Claims based upon a trial before Adolph Orlando, J. (Frank Rossetti, J.), entered on or about July 1, 1992, which, after a non-jury trial, granted the State’s motion for dismissal of the complaint, unanimously affirmed, without costs.
The court was entitled, as fact-finder, to credit the conclusions of the State’s expert instead of those of claimant’s expert (see, Lardado v New York Hosp., 168 AD2d 341, lv denied 78 NY2d 853). Sufficient evidence supports the conclusion that the decedent had been using cocaine and speeding, causing his car to leave the road with excessive force sufficient to overcome an ordinarily adequate barrier, and that the decedent could have avoided or mitigated impact with a concrete abutment, but for his condition and inadequate reaction. The decision of the court after a bench trial should not be disturbed upon appeal unless it is obvious that the court’s conclusions could not be reached under any fair interpretation of the evidence (Thoreson v Penthouse Intl., 179 AD2d 29, 31, affd 80 NY2d 490).
We have considered the remaining arguments, and find them to be without merit. Concur — Sullivan, J. P., Ellerin, Ross and Nardelli, JJ.